UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 33-1155965 CAR CHARGING GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 03-0608147 (State or other jurisdiction of incorporation or organization) (I.R.S Employee Identification No.) 1691 Michigan Avenue, Sixth Floor Miami Beach, FL33139 (Address of principal executive offices) (305) 521-0200 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yeso No x As of May 15, 2012, 40,288,450 shares of common stock, $0.001 par value per share, were issued and outstanding. CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q March 31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Control and Procedures 5 PART II OTHER INFORMATION Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosures 6 Item 5. Other Information 6 Item 6. Exhibits 6 SIGNATURES PART I- FINANCIAL INFORMATION Item 1. Financial Statements CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) March 31, 2012 Index to Financial Statements FINANCIAL STATEMENTS Page # Condensed Consolidated Balance Sheets as ofMarch 31, 2012(Unaudited)andDecember 31, 2011 F-1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011and for the Period from September 3, 2009 (Inception) through March 31, 2012 (Unaudited) F-2 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) for the Period September 3, 2009 (Inception) through March 31, 2012 (Unaudited) F-3 Condensed Consolidated Statements of Cash flows for the Three Months Ended March 31, 2012 and 2011 and for the Period from September 3, 2009 (Inception)through March 31, 2012 (Unaudited) F-4 Notes to the Condensed Consolidated Financial Statements (Unaudited) F-5 CAR CHARGING GROUP, INC. (A Development Stage Company) Condensed Consolidated Balance Sheets MARCH 31, DECEMBER 31, ASSETS (UNAUDITED) CURRENT ASSETS: Cash and cash equivalents $ $ Advanced commissions Deposits Prepaid expenses and other current assets Total current assets FIXED ASSETS: Automobiles, net of accumulated depreciation of $0 and $0, respectively - EV Charging stations, net of accumulated depreciation of $158,022 and $129,554,respectively Office and computer equipment, net of accumulated depreciation of $17,430 and $14,810, respectively Total fixed assets OTHER ASSETS - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued interest-related party - 40 Convertible notes-related party, net of discount of - $0 and $0, respectivley Current portion of note payable - Preferred stock payable - TOTAL CURRENT LIABILITIES OTHER LIABILITIES: Note payable - TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Series A Convertible Preferred stock, par value $.001 per share; 20,000,000 authorized; 10,000,000 and 10,000,000 issued and outstanding at March 31, 2012and December 31, 2011, respectively Common stock, par value $.001 per share; 500,000,000 shares authorized; 39,788,450 and 37,384,414 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Stock subscriptions receivable ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 CAR CHARGING GROUP, INC. (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the Period from September 3, 2009 For the Three Months Ended (Inception) to MARCH 31, MARCH31, MARCH 31, Revenue: Service Fees $ $
